Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

  162148                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 162148
                                                                   COA: 352574
                                                                   Oceana CC: 19-013712-FH
  NATHAN ALLEN HAWK,
           Defendant-Appellant.

  _________________________________________/

         By order of March 24, 2021, the prosecuting attorney was directed to answer the
  application for leave to appeal the August 27, 2020 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2021
           p0623
                                                                              Clerk